Citation Nr: 0615250	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-02 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II, with chronic renal failure, 
hypertension, heart disease, peripheral vascular disease, and 
erectile dysfunction from March 21, 2002, to include 
entitlement to a rating in excess of 10 percent prior to 
March 21, 2002.

2.  Entitlement to a separate compensable rating for chronic 
renal failure.  

3.  Entitlement to service connection for diabetic 
retinopathy as secondary to service-connected diabetes 
mellitus.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1964 to October 
1966.  He also had prior unverified active service.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for his service-connected 
diabetes mellitus.  Thereafter, an April 2002 rating action 
granted a 20 percent rating, effective from March 2002, and a 
September 2005 rating action characterized the veteran's 
diabetes mellitus as including chronic renal failure with 
hypertension and heart disease, peripheral vascular disease, 
and erectile dysfunction, effective from March 2002.  The 
veteran has continued the appeal.  Separate 10 percent 
ratings were also assigned for diabetic neuropathy of each 
lower extremity, effective August 2005, by a rating decision 
in September 2005.  The veteran has not filed a notice of 
disagreement with this decision.

The Board also notes that pursuant to the case of Fenderson 
v. West, 12 Vet. App. 119 (1999), the Board is required to 
consider entitlement to a higher rating for diabetes mellitus 
since the date of establishment of service connection for 
this disability.  The Board has also recharacterised the 
increased rating issue to reflect that it must additionally 
consider entitlement to a rating in excess of 10 percent 
prior to March 2002.

The Board further observes that although the original 
statement of the case additionally addressed the issue of 
entitlement to service connection for renal cancer status 
post left kidney removal as secondary to Agent Orange 
exposure, the February 2003 substantive appeal did not 
address this issue.  Consequently, the Board finds that the 
issue of entitlement to service connection for renal cancer 
status post left kidney removal as secondary to Agent Orange 
exposure is not an issue for current appellate consideration.

Finally, the Board finds that the March 2002 notice of 
disagreement raises the issue of entitlement to a total 
disability rating due to service-connected disability.  This 
issue is referred to the regional office (RO) for appropriate 
disposition.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus was manifested by 
symptoms that required management by restricted diet only 
prior to March 21, 2002, and not more than an oral agent and 
restricted diet between March 21, 2002 and October 30, 2005.  

2.  Effective October 31, 2005, the veteran's diabetes 
mellitus required insulin, restricted diet, and regulation of 
activities.

3.  The record reflects a diagnosis of renal insufficiency, 
but not a history consistent with diastolic blood pressure 
predominantly in excess of 100 or more that is continuously 
controlled by medication.

4.  There is no current diagnosis of diabetic retinopathy or 
other current visual disorder that has been related to the 
veteran's diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
diabetes prior to March 2002, and in excess of 20 percent for 
this disability between March 21, 2002 and October 30, 2005, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2005).

2.  The criteria for a 40 percent, but not higher, rating for 
diabetes mellitus effective from October 31, 2005, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).

3.  The criteria for a separate compensable rating for 
chronic renal failure have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115a, Diagnostic Code 7502 (2005).

4.  Diabetes retinopathy is not causally related to service-
connected disability.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claims.

The Board would initially note that early correspondence from 
the RO in response to the veteran's original claim brings 
into question the possible application of VAOPGCPREC 8-2003 
(December 22, 2003), which obviates the need for notice under 
38 U.S.C.A. § 5103(a) as to increased rating and earlier 
effective date claims raised in the notice of disagreement.  
However, the Board further notes that the recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), raises the issue of the sufficiency of notice as to 
"downstream issues," and in any event, the record reflects 
a recent letter designed to satisfy the remaining notice 
elements addressed in that decision and that the veteran has 
been otherwise advised of the need to provide evidence that 
his diabetes has become manifested by symptoms that warrant 
an increased rating under the applicable rating criteria 
and/or that he has diabetic retinopathy that merits service 
connection or evidence of current renal failure that merits a 
separate compensable rating.

First, prior to the initial rating decision that granted 
service connection for diabetes and assigned a 10 percent 
rating, the veteran was furnished with a July 2001 letter 
that outlined the evidence necessary to substantiate a claim 
for service connection, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Thereafter, the February 2002 rating decision assigned a 10 
percent rating for the veteran's diabetes mellitus, effective 
from May 2001, pursuant to the applicable rating criteria 
that provided for a 10 percent evaluation when diabetes was 
controlled by restricted diet alone. 

After the RO sent an April 2002 letter to the veteran 
requesting additional information to substantiate his claim, 
the April 2002 rating decision and statement of the case then 
increased the rating for the veteran's diabetes to 20 
percent, effective from March 2002, on the basis that as of 
that time, a statement provided by the veteran indicated the 
use of medication required for a 20 percent rating.

Thereafter, a September 2005 rating decision and supplemental 
statement of the case, and November 2005 supplemental 
statement of the case continued the denial of the claims 
noting that an increased rating was not warranted for 
diabetes mellitus, service connection for diabetic 
retinopathy was not justified (not shown), and that a 
separate rating was not justified for renal failure (not 
manifested by sufficient symptoms) or other already service-
connected disabilities associated with the veteran's diabetes 
mellitus.

Finally, a March 2006 letter from the RO advised the veteran 
of the type of evidence that would substantiate a claim for 
increased rating that the veteran could provide or inform VA 
about, and also generally outlined the bases for assigning 
ratings and effective dates.  Id.  

Although the March 2006 notice letter came after the original 
rating that assigned the rating for diabetes mellitus in 
February 2002, and did not specifically request that the 
appellant provide any evidence in his possession that 
pertains to the claims as addressed in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), as demonstrated from the foregoing 
communications from the RO, the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding pertinent records or documents that have not been 
obtained or that are not adequately addressed in records or 
documents contained within the record.  In addition, the 
veteran has not indicated any intention to provide additional 
evidence in support of his claims.

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
provisions of the VCAA is not required in this matter.

A review of the history of the veteran's diabetes mellitus 
shows that the veteran was originally granted service 
connection for diabetes mellitus and assigned a 10 percent 
rating in February 2002, effective from May 2001.  The 
assignment of a 10 percent rating was based in part on the 
results of VA examination in August 2001, which revealed that 
the veteran's disability was controlled by diet and exercise 
alone, and was first diagnosed in April of 2001.  Blood 
pressure was 160/100.  It was further indicated that the 
veteran was free of diabetic retinopathy, and that no 
secondary disabilities associated with diabetes had been 
noted.  It was also noted that retinal detachments in the 
early 1990's preceded the diagnosis of diabetes mellitus by a 
decade.  The August 2001 VA eye examiner opined that the 
veteran was likely to have stable vision for a long period of 
time, but was at some significant risk related to his 
diabetes for developing diabetic retinopathy, and should 
therefore be followed on a regular basis for this 
possibility.  

Private medical records reflect that the veteran underwent 
right cataract extraction in July 1990 and subsequently had a 
right retinal detachment which was repaired in November 1990.  
The veteran later underwent treatment for a left retinal 
detachment in 1992.  Private medical records from March 2001 
reflect that the veteran underwent left radical nephrectomy 
as a result of poorly differentiated renal cell carcinoma.  
Blood pressure in early March 2001 was 179/95 and later in 
that month, 170/90.  An April 2001 private report from Dr. W. 
reflects diagnoses of type II diabetes mellitus, status post 
nephrectomy for renal carcinoma, hypertension, and visual 
impairment due to bilateral detached retinas in 1990-1992, 
which were related to the diabetes onset.  In July 2001, the 
veteran underwent treatment for right renal calculi, and in a 
medical statement dated in November 2001, Dr. E. noted that 
the veteran would continue to follow the treatment plan for 
renal calculi avoidance in addition to hypertension and 
diabetes mellitus, noting that hypertension and diabetes were 
the major causes of renal failure.

In a private medical statement dated in March 2002, Dr. E. 
opined that the veteran's history would indicate the 
existence of type II diabetes for an extended period of time 
prior to the diagnosis in April 2001.  Dr. E. did not offer a 
rationale or more specific basis for this opinion, commenting 
instead on treatment recommendations to avoid further 
complications.

In a written statement, dated in March 2002, the veteran 
noted that his diet was controlled by the drug Glucophage.

VA treatment records from May 2002 reflect an impression that 
included type II diabetes mellitus, hypertension, history of 
renal cell carcinoma, kidney stones and decreased visual 
acuity.  Blood pressure was 176/110.  The veteran was also 
informed of the benefits of regular exercise and given 
general recommendations in this regard.

A VA treatment record from July 31, 2002 reflects that the 
veteran reported decreased visual acuity and stamina.  Blood 
pressure was 140/78.  The impression included hypertension, 
still suboptimally controlled, type II diabetes with veteran 
to improve diet, continue walking, and increased Glipizide or 
change to "HS" insulin, renal insufficiency and decreased 
visual acuity.  

In September 2002, there was an assessment of nonproteinuric 
chronic renal failure, with the underlying disease noted to 
be probable episodes of accelerated hypertension in the past.  

A November 2002 VA renal ultrasound was interpreted to reveal 
a right renal calculus.

In a February 2003 statement provided by the veteran's former 
nurse and friend, S. R., this witness noted that his 
endurance and stamina had steadily declined in spite of 
excellent adherence to dietary and pharmacological treatment 
plans from the VA.  

In a September 2004 statement, Dr. E. noted that the veteran 
was a controlled diabetic that had been followed by his 
office for some three years.  He further noted that the 
veteran was on daily medication for previous right uric acid 
lithiasis and had a low grade chronic azotemia which was 
stable and probably related to both his diabetes and uric 
acid nephropathy.

VA fee-basis diabetes mellitus examination in August 2005 
revealed that the veteran had been suffering from diabetes 
mellitus, chronic renal failure, and a heart condition for 
the previous four years.  On average, the veteran visited the 
doctor four times a year for his diabetes, from which he had 
experienced progressive loss of strength.  Treatment 
consisted of diet and the medication Glipizide.  The veteran 
maintained that his diabetes had also produced retinopathy 
over the previous four years.  Other complications were 
reported and included skin problems, impotence, hypertension, 
numbness of the feet, and elevated uric acid in the remaining 
kidney.  

Examination revealed blood pressure readings of 115/76, 
114/77, and 113/72, and it was noted that the veteran's blood 
pressure was controlled by lisionpril.  Both eyes were unable 
to visualize fundus.  There were no signs of skin disease.  
Neurological examination revealed sensory dysfunction with 
findings of decreased sensation in the feet.  The diagnoses 
were status post left nephrectomy due to cancer, chronic 
renal failure, diabetes mellitus, and heart disease.  The 
examiner stated that the eye problem required referral to an 
ophthalmologist and was a complication of diabetes because 
the onset of the condition was deemed to be a complication of 
the diabetes in relation to the diabetes onset.  The examiner 
also believed that heart disease, erectile dysfunction, 
diabetic neuropathy, hypertension, and peripheral vascular 
disease were complications of the diabetes.  The examiner did 
not find that status post left nephrectomy due to cancer, 
chronic renal failure was a complication of diabetes, noting 
that there was a history of left kidney cancer, and that his 
renal failure was a non-diabetic condition.  The examiner 
believed, however, that renal failure was aggravated by 
diabetes, but the degree of this aggravation could only be 
speculated.  With respect to the issue of whether the veteran 
was required to regulate his activities, the examiner noted 
that the veteran stated he could only engage in light 
housework, reading, and writing, and that his kidney, eye, 
diabetes, and other conditions caused him weakness, extreme 
fatigue, high blood pressure, and limitation of exertion.  
The examiner further noted that according to the history 
provided by the veteran, the veteran had not required 
hospitalization for diabetic ketoacidosis or hypoglycemia, 
but did visit a physician 4 times every year for his 
diabetes.  

August 2005 VA fee-basis eye examination revealed that the 
veteran was referred for evaluation of retinopathy as 
secondary to diabetes mellitus.  It was noted that the 
veteran had a four year history of diabetes mellitus 
controlled by Glucophage and Glipizide.  The veteran's 
history included cataract extraction and lens implant in the 
right eye in 1990 followed by the development of a retinal 
detachment in 1990, for which he had surgical repair.  In 
1992, he had a cataract extraction and lens implant in the 
left eye and later that year developed a retinal tear that 
was treated with laser photocoagulation therapy.  There was 
also some mild trauma to the left eye in 1992 and this 
partially subluxated his lens and required another surgery.  

Ocular examination revealed uncorrected distance acuity of 
10/400 on the right and 20/2000 on the left, and uncorrected 
near visual acuity of 20/200 on the right and 20/30 on the 
left eye at 1/3 meter.  His best corrected distance visual 
acuity was 20/25 on the right and 20/30 on the left, and his 
best corrected near visual acuity was 20/25 in each eye with 
the appropriate presbyopic correction.  External ocular 
examination revealed bilateral upper eyelid blepharochalasis.  
Slit lamp biomicroscopy of the anterior segment of the right 
eye revealed normal conjunctiva, clear cornea, and deep 
anterior chamber and normal iris.  An area of chorioretinal 
atrophy was noted two disc diameters in size medial to the 
optic disc.  There was also a scleral buckle in the retinal 
periphery with evidence of cryotherapy on the retinal band.  

Examination of the left eye revealed evidence of 
choroioretinal scarring from previous laser superiorly.  
There was no evidence of diabetic retinopathy in either eye.  
The impression was that the veteran likely had bilateral 
cataract extraction and lens implants which were likely as 
not related to his diabetes mellitus.  There was no evidence 
of diabetic retinopathy, and the veteran had a retinal 
detachment in the right eye which was repaired by a scleral 
buckle and laser treatment to a retinal tear in the retinal 
periphery of the left eye.  

The final diagnosis was status post bilateral cataract 
extraction and lens implants, bilaterally, which were as 
likely as not related to diabetes mellitus, partial 
subluxation of the left posterior chamber lens unrelated to 
diabetes mellitus, status post repair of retinal detachment, 
right eye, and status post repair of retinal tear left eye 
both unrelated to diabetes mellitus but more likely related 
to his high myopia, and myopic astigmatism, and presbyopia.  

VA treatment records from October 2005 reflect that the 
veteran indicated having increased difficulty with 
concentration and that he had not been careful with his diet.  
His problem list included diabetes mellitus, type II, 
erectile dysfunction, renal insufficiency, kidney stones, 
hypertension, and repair of retinal detachment.  The plan was 
to start the veteran on insulin.  On October 31, 2005, the 
veteran was counseled on the management of diabetes and 
administration of insulin.  


II.  Rating Criteria and Analysis

Diabetes Mellitus

Turning first to the veteran's service connected diabetes 
mellitus, the Board notes while the RO has not found certain 
complications of the veteran's diabetes mellitus to be 
manifested by current symptomatology that would justify 
separate compensable ratings, it has acknowledged that 
symptoms of chronic renal failure, hypertension, heart 
disease, peripheral vascular disease and erectile dysfunction 
are associated with the veteran's service-connected diabetes.  
The Board will therefore initially consider the veteran's 
diabetes mellitus and these associated disabilities in the 
process of making its determination.  The ratings for the 
veteran's diabetic neuropathy of the lower extremities is not 
a matter that has been developed for current appellate review 
and will not be considered.  The Board will also not consider 
any disorder of the eye, as explained more fully below.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent 
evaluation is warranted for diabetes mellitus that requires 
insulin and a restricted diet; or an oral hypoglycemic agent 
and restricted diet.  A 40 percent evaluation requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent under this code requires insulin, a restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from diabetes 
mellitus are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

As noted previously, the veteran's diabetes mellitus is 
currently rated as 20 percent disabling after March 2002, and 
as 10 percent disabling prior to that date.  Thus, the Board 
will initially consider entitlement to an increased rating 
prior to March 2002.

In this regard, the veteran has maintained that he has had 
diabetes mellitus for ten years prior to August 2001, and Dr. 
E. stated in March 2002 that the veteran's history would 
indicate the existence of type II diabetes for an extended 
period of time prior to diagnosis in April 2001.  The fact of 
the matter, however, is that the current effective date of 
service connection for diabetes is May 3, 2001, and 
entitlement to an earlier effective date for the grant of 
service connection is also not an issue for current appellate 
review.  

Consequently, the Board will primarily focus on the 
manifestations of the veteran's service-connected disability 
in and after May 2001 in determining entitlement to an 
increased rating.

In this regard, the VA diabetes examinations in August 2001 
noted that the veteran's diabetes was controlled by diet and 
exercise alone, and it was further indicated that the veteran 
was free of diabetic retinopathy, and that no secondary 
disabilities associated with diabetes had been noted.  Thus, 
the Board is in agreement with the RO that prior to March 
2002, there was no basis to award a 20 percent rating for the 
veteran's diabetes, as the veteran had not yet been required 
to take insulin or oral hypoglycemic agent with his 
restricted diet under Diagnostic Code 7913.

In addition, between March 2002 and October 2005, the Board 
also agrees that the evidence does not support a rating in 
excess of the 20 percent rating.  More specifically, while 
the evidence than clearly showed the regular use of oral 
medication along with the veteran's restricted diet, there is 
no indication that insulin was yet required.  Thus, even if 
the Board were to find that the veteran was also required to 
regulate his activities prior to October 2005, because he had 
not yet begun to use insulin, the Board finds that a 40 
percent or higher rating under Diagnostic Code 7913 was still 
not available.  

On the other hand, turning to the period in and after October 
2005, the Board finds that the veteran has met the 
requirements for a 40 percent rating.  On October 31, 2005, 
it was noted that the veteran was to begin taking insulin on 
that date.  In addition, statements from the VA examiner in 
August 2005 clearly imply that he found that the veteran was 
required to regulate his activities as a result of his 
diabetes, and the complications arising from this disorder.  
Thus, as of October 31, 2005, the Board will give the veteran 
the benefit of the doubt and find that as of that date, he 
met the requirements for a 40 percent rating.  A 60 percent 
rating is not warranted because the record does not reflect 
the requisite hospitalizations or doctor visits.


Renal Failure and Hypertension

However, the Board once again notes that the veteran's 
disability has been recognized to include chronic renal 
failure, hypertension, heart disease, peripheral vascular 
disease, and erectile dysfunction, and that with the 
exception of erectile dysfunction which has been awarded 
special monthly compensation for loss of a creative organ, 
the RO found that these disabilities had not been manifested 
by sufficient symptoms to warrant separate compensable 
ratings.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular warrants a 100 
percent rating.  Renal dysfunction manifested by persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 
to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion is assigned an 80 percent rating.  Constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101 warrants a 60 percent rating.  
Albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101 warrants a 30 percent rating.  See 38 C.F.R. § 
4.115a, Diagnostic Code 7502 (2005).

38 C.F.R. § 4.115 also provides that separate ratings are not 
to be assigned for disability from diseases of the heart and 
any form of nephritis, unless the veteran is service-
connected for an absent kidney or regular dialysis is 
required.

Under Diagnostic Code 7101, which governs ratings of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assignable 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication.  A 20 percent evaluation is assignable for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
is assignable for diastolic pressure predominantly 120 or 
more. A 60 percent evaluation is assignable for diastolic 
pressure predominantly 130 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).

The veteran's renal problems have been sufficient to warrant 
a diagnosis of renal insufficiency as of a July 31, 2002 VA 
medical report, and chronic renal failure has been 
adjudicated as related to the veteran diabetes mellitus by 
way of aggravation.  However, while the record contains a 
diastolic reading in May 2002 of 110, a reading of 100 in 
August 2001, and two readings in the 90's in March of 2001, 
it also indicates blood pressure readings that were not 
elevated at the time of examination in August 2005 and 
previously in July 2002, and that the veteran's hypertension 
has been adequately controlled by medication.  Therefore, as 
a preponderance of the evidence is against a finding of a 
history consistent with diastolic blood pressure 
predominantly in excess of 100 or more that is continuously 
controlled by medication under Diagnostic Code 7101, the 
Board must find that the veteran is not entitled to a 30 
percent rating under 38 C.F.R. § 4.115a for renal 
dysfunction.  The Board also does not find that the record 
reflects the type of laboratory results, decrease in renal 
and other organ function, hypertensive symptoms, and/or 
overall generalized poor health required for even higher 
ratings under 38 C.F.R. § 4.115a.  The Board further notes 
that it is not permitted to assign separate ratings for 
diseases of the heart, and that therefore, separate ratings 
for hypertension, heart disease, and peripheral vascular 
disease may not be assigned.  38 C.F.R. § 4.115 (2005).  



Diabetic Retinopathy

Finally, the Board has also carefully examined the record to 
determine whether the veteran is entitled to service 
connection for diabetic retinopathy as secondary to his 
service-connected diabetes mellitus, but finds that this 
claim fails due primarily to the lack of a current diagnosis 
of diabetic retinopathy that can be linked to the veteran's 
diabetes mellitus.  More specifically, while it is clear that 
the veteran has a history of surgery for cataracts and retina 
detachment repair between 1990 and 1992, Dr. W. opined in 
April 2001 that there was visual impairment due to bilateral 
detached retinas in 1990-1992, which were related to diabetes 
onset, and the August 2005 VA eye examiner opined that 
previous bilateral cataract extraction and lens implants were 
as likely as not related to diabetes mellitus, there is no 
current diagnosis of diabetic retinopathy and no link of any 
current visual disorder of the eye and the veteran's diabetes 
mellitus.  This examiner also did not find any basis to link 
any residual of retinal detachment to diabetes, noting that 
this repair was unrelated to diabetes and more than likely 
related to high myopia.  It should also be noted that to the 
extent the veteran's visual impairment may currently be 
resulting from refractive error, refractive error of the eye 
is not a disease or injury in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§ 4.9 (2005).  

Consequently, pursuant to the foregoing analysis, the Board 
finds that the evidence is currently against entitlement to 
service connection for diabetic retinopathy.  


ORDER

Entitlement to a rating in excess of 10 percent for diabetes 
mellitus prior to March 21, 2002, is denied.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus for the period of March 21, 2002 to October 30, 
2005, is denied.

Entitlement to a 40 percent rating for diabetes mellitus is 
granted, effective from October 31, 2005.

Entitlement to a separate compensable rating for the 
veteran's chronic renal failure is denied.

Entitlement to service connection for diabetic retinopathy is 
denied.


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


